         CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                               Crim. No. 18-150(1) (DWF/HB)


 UNITED STATES OF AMERICA,              )
                                        )
                Plaintiff,              )     Motion for Pretrial Determination of the
                                        )     Admissibility of Alleged Co-Conspirator
        vs.                             )     Statements
                                        )
 MICHAEL HARI,                          )
                                        )
                Defendant.              )


       Michael Hari, by and through his attorneys, Shannon Elkins and James Becker,

hereby requests that the Court determine whether any alleged co-conspirator statements

are admissible under FRE 801(d)(2)(E) prior to trial. A pretrial hearing will allow the

parties to identify the controverted statements and the Court to determine admissibility

before trial.

   1. The Relevant Facts
       Much of the prosecution’s case will involve the testimony and accusations of the

two alleged co-conspirators turned cooperators, Michael McWhorter and Joe Morris. In

fact, the majority of the Minnesota Indictment is based on the allegations of these two

men.

       Count 1 alleges that the three men, together, intentionally defaced, damaged, and

destroyed religious real property, the Dar al Farooq Islamic Center, because of the

religious character of the property and they did so by means of fire and explosives.

Similarly, Count 2 alleges that these same three men, together, intentionally obstructed
         CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 2 of 6




and attempted to obstruct, by force and threat of force, the free exercise of religious

beliefs by members of the Dar al Farooq Islamic Center again, by use of fire and

explosives. Count 3 simply alleges that the three men conspired to carry out Counts 1

and 2. Count 4 alleges the three men carried and used a destructive device to carry out

Counts 1 and 2. And Count 5 alleges that the destructive device carried and used in

Counts 1 and 2 was unregistered.

       The details of the alleged conspiracy, who built the destructive device, who

purchased gasoline, who broke the window at the Dar al Farooq Islamic Center, who

threw the gasoline in the window and who lit the fuse and threw the destructive device

are all allegations by Michael McWhorter and Joe Morris. These are alleged in the overt

acts section of the Minnesota Indictment.

       But the events and days before and after the August 5, 2017 incident at the Dar al

Farooq Islamic Center include a number of others, “known and unknown to the grand

jury.” (ECF 14, Ct. 1, 2, 3, 4, 5). And the conspiracy allegations and agreements draw

from hours upon hours of FBI interviews of “others” and their accusations about what

others said. The government has also produced texts and other messaging, Facebook

postings, and other written material from the defendants and others. As of now, it is

unknown who among these speakers will testify at trial. Not all co-conspirators in the

Indictment and Other Acts Evidence (OAE) have been named. The number of witnesses,

co-conspirators, the length and complexity of these charges and the OAE all weigh in

favor of sorting out admissibility issues before trial.
         CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 3 of 6




    2. The Legal Framework
       Generally, hearsay is inadmissible at trial. This is rooted in the Sixth Amendment

promise that an accused will have the opportunity to confront their accusers. 1 The law,

however, allows for some exceptions, including statements made by co-conspirators in

furtherance of the conspiracy. This exception is found in FRE 801(d)(2)(E):

       Statements That Are Not Hearsay. A statement that meets the following
       conditions is not hearsay:
       (2)    An Opposing Party’s Statement. The statement is offered against an
              opposing party and:
              (E) was made by the party’s coconspirator during and in furtherance of
                     the conspiracy.

As a hearsay exception, the statements should reveal the existence of an agreement to

violate the law, rather than be offered for the truth of the matter asserted.

       Federal Rule of Evidence 104(a) provides: “Preliminary questions concerning …

the admissibility of evidence shall be determined by the court.” The admissibility of

unsworn, out-of-court statements is a preliminary question that should be resolved by the

court pretrial. 2 Here, given the volume of statements and complexity of the factual and

legal evidentiary inquiry, a pretrial determination would be more efficient and

economical than a mid-trial interruption. It will also better allow the parties to assess the

evidence and prepare for trial.




1
 Crawford v. Washington, 541 U.S. 36, 42 (2004).
2
 Bouirjaily v. United States, 483 U.S. 171, 175 (1987); United States v. Macklin, 573 F.2d 1046,
1048 (8th Cir. 1978)(“[T]he preliminary determination of the admissibility of an alleged
coconspirator’s statement is now to be determined by the trial judge…”).
         CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 4 of 6




    3. The Burden of Proof
       The proponent of the unsworn, out-of-court statement must prove by a

preponderance that the defendant was a party co-conspirator and that the statement was

during and in furtherance of that conspiracy. 3 Five foundational facts must be

established: (1) the existence of the conspiracy; (2) that the declarant was a member of

that conspiracy; (3) that the defendant was a member of the conspiracy; (4) the statement

was made during the course of the conspiracy; and (5) the statement was made in

furtherance of the conspiracy. 4

       Conspiracy is defined generally as an agreement between two or more people to

violate the law. 5 The proponent must prove that there was a conspiracy, and that the

defendant against whom the unsworn, out-of-court statement will be admitted was a party

to that conspiracy. The declarant does not need to be formally charged with the

conspiracy, but must be a member of the conspiracy. The rule further provides that, “The

statement must be considered but does not by itself establish the … existence of the

conspiracy or participation in it under (E).”

       Not all statements made by co-conspirators are admissible under FRE 801

(d)(2)(E).




3
  Bourjaily, 483 U.S. at 175 (“The preponderance standard ensures that before admitting
evidence, the court will have found it more likely than not that the technical issues and policy
concerns addressed by the Federal Rules of Evidence have been afforded due consideration.”)
4
  United State v. Bell, 573 F.2d 1040, 1043 (8th Cir. 1978); United States v. Macklin, 573 F.2d
1046 (8th Cir. 1978).
5
  See Ocasio v. United States, 136 S.Ct. 1423 (2016).
           CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 5 of 6




      4. Procedure
         The defense proposes that the government identify which statements it intends to

offer under FRE 801(d)(2)(E). If the defense agrees that it is admissible for that purpose,

we will affirm an agreement. If, however, the defense takes issue with the out-of-court

statement, we will present the issue to the Court for pretrial determination. The

government, as the proponent, will have the burden of proof, establishing the five

requirements set out above.

         A pretrial determination is critical for several reasons. First, it will better allow the

parties to focus on the evidence that will be admitted and craft the theories of prosecution

and defense on the admissible evidence. Second, it will inform whether there are related

issues, such as witness exclusion and the admissibility or inadmissibility presentation of

Other Acts Evidence. Third, if the evidence is admitted only for limited purposes, the

parties will be prepared to request a limiting instruction. 6 Fourth, it will prevent

unnecessary exposure of inadmissible evidence to the jury and thereby avoid a motion for

a mistrial. 7


                                           Conclusion

         The defense asks the Court to grant this motion and hold the pretrial determination

of the admissibility of alleged co-conspirator statements evidentiary hearing on the date

of the pretrial motions hearing, October 6, 2020.



6
    Federal Rule of Evidence 105.
7
    Bell, 573 F.2d at 1044.
       CASE 0:18-cr-00150-DWF-HB Doc. 234 Filed 09/29/20 Page 6 of 6




Dated: September 29, 2020            Respectfully submitted,

                                     s/Shannon Elkins

                                     SHANNON ELKINS
                                     Attorney ID No. 332161
                                     Attorney for Mr. Hari
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415

                                     s/James S. Becker

                                     JAMES S. BECKER
                                     Attorney ID No. 388222
                                     Attorney for Mr. Hari
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415
